Citation Nr: 1539915	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-03 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing at the RO before the undersigned in June 2015.  A transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a right knee disability as due to service or as secondary to the service-connected left knee disability.  At the June 2015 Board hearing the Veteran asserted that his right knee disability is due to training in service, walking 50 to 100 miles a week, extensive running, jumping out of helicopters, and rappelling.  He also claimed his right    knee disability was caused or aggravated by overuse of the right knee due to compensating for his service-connected left knee disability.

Secondary service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310, service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2014). 

The Veteran underwent a VA examination in September 2010.  The examiner diagnosed bilateral knee osteoarthritis/degenerative joint disease and opined that  the right knee disability was less likely as not caused by or a result of the service-connected left knee disability because the right knee condition was consistent with normal age related degenerative changes.  In this regard, the examiner noted that degenerative changes shown on physical examination were symmetric in both knees and the Veteran did not exhibit an altered gait.  The examiner, however, failed to address whether the Veteran's right knee disability was aggravated by his service-connected left knee disability, nor did the examiner fully address the Veteran's reported in-service training as it relates to direct service connection. 

The Board finds that an additional examination and opinion is warranted in this case.  Relevant ongoing medical records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers, both VA and private, who have treated him for his right knee.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.


2.  Obtain outstanding relevant VA treatment records.

3.  After completion of the foregoing, schedule the Veteran for a VA knee examination to ascertain the relationship between the Veteran's diagnosed right knee condition and service and/or his service-connected left knee disability.  The claims folder is to be furnished to the examiner for review in its entirety.  All indicated tests should be conducted and the results reported.  Following a review of the relevant evidence, the examiner must address the following questions:

 (a) Is it at least as likely as not (50 percent probability or greater) that any diagnosed right knee disability is related to service, to include the reported extensive walking, running, jumping and rappelling during service?  Please explain why or why not.  

(b) If not incurred in service, is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's diagnosed right knee condition was caused by his service-connected left knee disability?  Please explain why or why not.  

(c) If not caused by the service-connected left knee disability, is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's diagnosed right knee condition is permanently worsened in severity beyond the natural progress of the condition (as opposed to a temporary exacerbation of symptoms) by the service-connected left knee disability?  Please explain why or why not.

(d) If a permanent worsening of the Veteran's right     knee disability beyond natural progression is found (aggravation), the examiner should, to the extent possible, attempt to quantify the amount of worsening of the right knee disability beyond the baseline level of that disability that is due to the service connected left knee disability. 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

